



OWENS & MINOR, INC.


Restricted Stock Agreement




THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) dated _____________ between
OWENS & MINOR, INC., a Virginia corporation (the "Company"), and ______________
("Participant"), is made pursuant and subject to the provisions of the Company's
2018 Stock Incentive Plan (as amended, the "Plan"). All capitalized terms used
herein that are not otherwise defined shall have the same meaning given to them
in the Plan.


W I T N E S S E T H:


1.Restricted Stock Grant. Pursuant to the provisions of the Plan, on _________
(the “Date of Grant”), the Company granted to Participant, subject to the terms
and conditions of the Plan and subject further to the terms and conditions
herein set forth, a Stock Award of ____________ shares of Common Stock (the
“Restricted Stock”).


2.Terms and conditions. The shares of Restricted Stock evidenced hereby are
subject to the following terms and conditions:


(a)Restricted Period. Until the first anniversary of the Date of Grant with
respect to one hundred percent (100%) of the shares of Restricted Stock, after
the first anniversary and until the second anniversary of the Date of Grant with
respect to another two-thirds (2/3) of the shares of Restricted Stock (rounded
down to the nearest whole share) and after the second anniversary and until the
third anniversary of the Date of Grant with respect to one-third (1/3) of the
shares of Restricted Stock (rounded down to the nearest whole share) (in each
case the “Restricted Period” with respect to the applicable number of shares of
Restricted Stock) or the lapse of restrictions as provided in subsection 2(d)
hereof, the Restricted Stock shall be subject to the following restrictions:
 
(i)
Participant shall not be entitled to receive the certificate or certificates
evidencing the Restricted Stock;



(ii)
Shares of Restricted Stock may not be sold, transferred, assigned, pledged,
conveyed, hypothecated or otherwise disposed of; and



(iii)
Shares of Restricted Stock may be forfeited immediately as provided in
subsection 2(d) hereof.



Notwithstanding the foregoing, Participant shall be entitled to vote the shares
of Restricted Stock and receive dividends thereon while the Restricted Stock is
outstanding to the extent herein set forth. Any stock dividends or other shares
of Company stock or other property issued in respect of Restricted Stock,
including without limitation, shares issued in connection with stock splits and
recapitalizations, will be subject to the same restrictions applicable to the
Restricted Stock with respect to which such dividends were credited. Any cash
dividends paid in respect of Restricted Stock will be accumulated and paid,
without interest, if and at the time of expiration of the Restricted Period or,
if earlier, the lapse of restrictions with respect to the Restricted Stock with
respect to which the dividends were credited; provided, however, no cash
dividends will be paid with respect to any Restricted Stock that is forfeited.


(b)Custody of Shares of Restricted Stock. Certificates representing the shares
of Restricted Stock shall be issued in Participant’s name but shall be held by
the Company (or its transfer agent) during the applicable Restricted Period. The
Company’s Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the applicable Restricted Period with full power and
authority in Participant’s name to assign and convey to the Company any shares
of Restricted Stock that Participant forfeits under subsection 2(d) hereof. Each
certificate representing shares of Restricted Stock may bear a legend referring
to the risk of forfeiture of the shares and stating that such shares are
nontransferable until all restrictions have been satisfied and the legend has
been removed.


(c)Distribution of Restricted Stock. If Participant remains in the continuous
employment of the Company or an Affiliate during the applicable Restricted
Period and otherwise does not forfeit such shares pursuant to subsection 2(d)
hereof, all restrictions applicable to the shares of Restricted Stock hereunder
shall lapse upon expiration of the applicable Restricted Period and a
certificate or certificates representing the shares of Common Stock that were
granted to Participant in the form of shares of Restricted Stock shall be
delivered to Participant.


(d)Lapse of Restrictions or Forfeiture.


(i)
Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the applicable Restricted Period by reason
of Participant’s death, all restrictions applicable to the shares of Restricted
Stock that have not lapsed previously shall immediately lapse on the date of
Participant’s death and the certificate or certificates representing the shares
of Common Stock shall be delivered to Participant’s estate.



(ii)
Disability. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the applicable Restricted Period by reason
of “total and permanent disability” (as such term is defined in Section 22(e)(3)
of the Internal Revenue Code of 1986, as amended (the “Code”)), all restrictions
applicable to a pro rata number of shares of Restricted Stock that have not
lapsed previously shall lapse. The “pro rata number” shall be that number of
shares of Restricted Stock with respect to which all restrictions have not
lapsed previously that, when added to the number of shares of Restricted Stock
with respect to which all restrictions have lapsed previously, will equal the
number of shares of Restricted Stock as of the Date of Grant multiplied by a
fraction, the numerator of which is the number of months (including a fractional
month) of Participant’s employment after the Date of Grant and the denominator
of which is 36. The certificate or certificates representing the shares of
Common Stock upon which the restrictions have lapsed shall be delivered to
Participant and the remaining shares of Restricted Stock shall be forfeited
immediately and all rights of Participant to such shares shall terminate
immediately without further obligation on the part of the Company.



(iii)
Retirement. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the applicable Restricted Period by reason
of retirement (defined below), all shares of Restricted Stock with respect to
which all restrictions have not lapsed previously shall be forfeited immediately
and all rights of Participant to such shares shall terminate immediately without
further obligation on the part of the Company. Notwithstanding the foregoing, if
Participant’s service to the Company or an Affiliate continues from and after
the date of retirement through (i) membership on the Board, (ii) a written
consulting services arrangement with the Company or an Affiliate or (iii) at the
discretion of the Company, a written confidentiality and non-solicitation
agreement with the Company (“Post-Retirement Service”), shares of Restricted
Stock with respect to which all restrictions have not lapsed previously shall
not be forfeited but shall continue to be held by the Company until the earlier
of (i) the end of the applicable Restricted Period at which time such shares
shall be delivered to the Participant or (ii) the date Participant ceases to
provide Post-Retirement Service at which time shares of restricted stock with
respect to which all restrictions have not lapsed previously shall be forfeited.
For purposes of this Section 2(d)(iii), retirement shall mean severance from the
employment of the Company and its Affiliates (i) at or after the attainment of
age 55 and after completing a number of years of service (the total years of
“Credited Service” attributable to Participant as of the date of termination, as
such term is defined in the Owens & Minor 401(k) Savings and Retirement Plan, as
amended, whether or not Participant participates in such plan) that, when added
to Participant’s age at the time of severance from employment, equals at least
65 or (ii) at or after the attainment of age 65.



(iv)
Termination of Employment by Company or Affiliate.



(a)
With Cause. If the Company or an Affiliate terminates Participant’s employment
with the Company and its Affiliates with “cause,” all shares of Restricted Stock
with respect to which all restrictions have not lapsed previously shall be
forfeited immediately and all rights of Participant to such shares shall
terminate immediately without further obligation on the part of the Company, and
Participant will be required to return to the Company that number of shares of
Common Stock that equals the number of shares of Restricted Stock with respect
to which all restrictions lapsed previously. For purposes of this Agreement,
“cause” means: (i) misappropriation, theft or embezzlement of funds or property
from the Company or an Affiliate or securing or attempting to secure personally
any profit in connection with any transaction entered into on behalf of the
Company or an Affiliate, (ii) conviction of, or entry of a plea of “nolo
contendere” with respect to, a felony which, in the reasonable opinion of the
Company, is likely to cause material harm to the Company’s or an Affiliate’s
business, customer or supplier relations, financial condition or prospects,
(iii) violation of the Company’s Code of Honor or any successor code of conduct;
or (iv) failure to substantially perform (other than by reason of illness or
temporary disability, regardless of whether such temporary disability is or
becomes a total and permanent disability (as defined in paragraph 2(d)(ii)
above), or by reason of approved leave of absence) the duties of Participant’s
job.



(b)
Without Cause. If Participant’s employment with the Company and its Affiliates
is terminated by the Company or an Affiliate without “cause,” all restrictions
on a pro rata number of shares of Restricted Stock that have not lapsed
previously shall lapse. The “pro rata number” shall be the number of shares of
Restricted Stock with respect to which all restrictions have not lapsed
previously that, when added to the number of shares of Restricted Stock with
respect to which all restrictions have lapsed previously, will equal the number
of shares of Restricted Stock as of the Date of Grant multiplied by a fraction,
the numerator of which is the number of months (including a fractional month) of
Participant’s employment after the Date of Grant and denominator of which is 36.
The certificate or certificates representing the shares of Common Stock upon
which the restrictions have lapsed shall be delivered to Participantand the
remaining shares of Restricted Stock shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company.



(v)
Termination of Employment by Participant. If Participant resigns from employment
with the Company and its Affiliates before the expiration of the applicable
Restricted Period, without regard to the reason for such resignation (other than
death, disability or retirement as provided in subsections (i), (ii) and (iii)
above), all of the shares of Restricted Stock with respect to which all
restrictions have not lapsed previously shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company.



(vi)
Change in Control.



(a)
If, upon a Change in Control, (i) the Restricted Stock is assumed by, or a
substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as this Restricted Stock with
a value as of the Control Change Date substantially equal to the value of this
Restricted Stock) and (ii) within 24 months following the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below), all restrictions applicable to
the shares of Restricted Stock that have not lapsed previously shall immediately
lapse on the date of employment termination and the certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.



(b)
For purposes of this subsection 2(d)(vi), “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with
the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically identifies the manner in which the Surviving Entity
believes that Participant has not substantially performed his or her duties, or
(ii) the willful engaging by Participant in conduct which is demonstrably and
materially injurious to the Surviving Entity, monetarily or otherwise. For
purposes of this paragraph, no act, or failure to act, on Participant’s part
shall be deemed "willful" unless done, or omitted to be done, not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Surviving Entity.



(c)
If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subsection 2(d)(vi)(a) above, all restrictions applicable to the
shares of Restricted Stock that have not lapsed previously shall immediately
lapse on the Control Change Date and the certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.



3.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


4.No Right to Continued Employment. The grant of Restricted Stock hereunder does
not confer upon Participant any right with respect to continuance of employment
by the Company or an Affiliate, nor shall it interfere in any way with the right
of the Company or an Affiliate to terminate his employment at any time.


5.Change in Capital Structure. The terms of this award shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.


6.Withholding.    The Participant may be required to pay to the Company and the
Company shall have the right and is hereby authorized to withhold, any
applicable withholding taxes in respect of the Restricted Stock, their grant or
vesting or any payment or transfer with respect to the Restricted Stock and to
take such action as may be necessary in the opinion of the Board to satisfy all
obligations for the payment of such withholding taxes.


7.Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.


8.Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.


9.Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of Participant and the successors of
the Company.


10.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


[signature page follows]


IN WITNESS WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed
by a duly authorized officer and Participant has affixed his or her signature
hereto.


OWENS & MINOR, INC.






By:        
        


PARTICIPANT




                            
____________________________________                            


    



 



